These two actions, brought by husband and wife, arose from an automobile accident that occurred in the town of Limestone on August 22nd, 1909. The cases have been tried twice and are before the Law Court for the second time. At the first trial the plaintiffs obtained verdicts which on motion by the defendant, were set aside by the Law Court. At the second trial, the plaintiffs again prevailed and again the cases are before this court on defendant’s motion. It is unnecessary to restate at length the reasons that before seemed convincing to the court. The present record simply confirms the conclusion then reached. The entry should therefore be, motions sustained.